Citation Nr: 0427173	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-34 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, left foot, secondary to type II 
diabetes mellitus.

3.   Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, right foot, secondary to type II 
diabetes mellitus.

4.   Entitlement to an initial compensable rating for 
erectile dysfunction, secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
type II diabetes mellitus with a rating of 20 percent; 
granted service connection for peripheral neuropathy, left 
foot, secondary to type II diabetes mellitus, with a rating 
of 10 percent; granted service connection for peripheral 
neuropathy, right foot, secondary to type II diabetes 
mellitus, with a rating of 10 percent; and a December 2002 
rating decision by the VARO in Indianapolis, Indiana, which 
granted service connection for erectile dysfunction, 
secondary to type II diabetes mellitus, with a noncompensable 
rating and awarded special monthly compensation based on the 
loss of use of a creative organ.

In October 2003 the RO granted an earlier effective date of 
May 8, 2001, for the veteran's service-connected diabetes 
mellitus, and all of the veteran's service connected 
disabilities associated with diabetes mellitus.

The veteran appeared before the undersigned Veterans Law 
Judge in March 2004 at a travel board hearing in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.   Prior to February 13, 2004, diabetes mellitus was 
manifested by a restricted diet, an oral hypoglycemic agent, 
and regulation of activities.  

2.  Diabetes mellitus is currently manifested by a 
requirement for insulin, a restricted diet, and regulation of 
activities, and has been so manifested since February 13, 
2004.

3.  Peripheral neuropathy of the left foot, secondary to type 
II diabetes mellitus, is manifested by no more than mild 
incomplete paralysis.

4.  Peripheral neuropathy of the right foot, secondary to 
type II diabetes mellitus, is manifested by no more than mild 
incomplete paralysis.

5.  Erectile dysfunction, secondary to type II diabetes 
mellitus, is manifested by an absence of useful erections 
with no noted deformity of the penis. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating greater than 20 percent 
for diabetes mellitus prior to February 13, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2003). 

2.  The criteria for a 40 percent rating for diabetes 
mellitus, but no greater, from February 13, 2004, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2003). 

3.  The criteria for an initial rating greater than 10 
percent for peripheral neuropathy of the left foot, secondary 
to type II diabetes mellitus, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8521 (2003). 

4.  The criteria for an initial rating greater than 10 
percent for peripheral neuropathy of the right foot, 
secondary to type II diabetes mellitus, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.124a, Diagnostic Code 8521 (2003). 

5. The criteria for an initial compensable rating for 
erectile dysfunction, secondary to type II diabetes mellitus, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.115b, 
Diagnostic Code 7522 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In January and February 2002 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, of what part of that 
evidence he was to provide, and what evidence VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letters also advised the veteran to send the RO any 
treatment reports or statements in support of his claim, or 
to provide sufficient information for the RO to obtain such 
evidence on his behalf.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

VCAA notice was provided by the RO prior to an initial 
decision on any of the issues on appeal, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

It is noted that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran has been afforded VA medical 
examinations in March 2002, June 2002, and November 2003 in 
connection with his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  


Factual Background

The veteran had active service from December 1965 to 
September 1967, including 11 months in Viet Nam.

In May 1996 the veteran was diagnosed with non-insulin-
dependent type II diabetes mellitus, considered secondary to 
Agent Orange, and peripheral neuropathy and sexual 
dysfunction, secondary to diabetes mellitus and Agent Orange.

The veteran filed a claim for service connection for diabetes 
mellitus in December 2001 and a claim for peripheral 
neuropathy of both feet in January 2002.

A March 2002 VA diabetes examination report contains 
diagnoses of type II non-insulin-dependent diabetes mellitus, 
diabetic peripheral neuropathy and sexual dysfunction.  There 
was no ketoacidosis. The veteran tried to adhere to a 
restricted diet. He took glyburide every morning and evening. 
The examining physician noted decreased sensitivity in both 
feet, redness in the area of the toes, tinea pedis, and 
toenail disturbances.  Range of motion in the ankles was 
normal.

A June 2002 VA genitourinary examination report contains 
diagnoses of diabetes mellitus type II and erectile 
dysfunction secondary to diabetes.  A physical examination of 
genitalia revealed testicles of normal size with no 
hypertrophy or atrophy.  No deformity of the penis was noted.  
The veteran reported that he had not had any useful erections 
for the last two years, is not able to penetrate but 
sometimes has ejaculation.

A November 2002 consultative genitourinary examination 
contains diagnoses of diabetes mellitus and erectile 
dysfunction and a notation "penis normal."

A June 2003 podiatry consult request to prosthetics for extra 
depth shoes contains a diagnosis of rigid hammertoes and a 
severely deformed foot. 

A November 2003 VA orthopedic examination report contains a 
diagnosis of diabetes mellitus type II with diabetic 
neuropathy.  The veteran reported paresthesia, pain, and 
numbness of both lower extremities.  The examining physician 
noted full range of motion in the left hip with pain, full 
range of motion in both knees with pain, and full range of 
motion of both ankles without pain.  There was no mention of 
muscle wasting or loss of strength in either leg.  The 
examining physician concluded that the condition of the 
veteran's left hip, both knees and both ankles were "not 
likely caused" by the veteran's diabetes and diabetic 
neuropathy. Other diagnosies included degenerative 
osteoarthritis of the left  hip and both knees and pain in 
both ankles.

Beginning in December 2003, VA clinical notes reflect that 
the veteran had consistently elevated blood sugar, 
notwithstanding the fact that he was on the maximum doses of 
Metformin and Glyburide.  On February 13, 2004 the veteran 
was instructed on and started neutral protein Hagedorn 
insulin.

At his hearing in March 2004 the veteran testified that he is 
no longer able to walk more than 15-20 minutes without his 
feet swelling, that he sometimes stumbles because he can't 
feel his feet and he sometimes experiences pain in his legs 
in the form of a burning sensation.  With respect to his 
erectile dysfunction, the veteran stated that he takes Viagra 
but only one side of his penis becomes erect. The veteran 
also 1said that he had worked full time as a roofer for 18 
years but that in October 2001 his VA doctor told him he 
could no longer do any work on roofs or ladders because he 
gets dizzy and his vision blurs as a result of his diabetes.


Legal Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2003).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged." Fenderson v. West, 12 Vet. App. 
119, 126 (2001).

It is necessary to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2003).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  

Type II diabetes mellitus is evaluated pursuant to the 
criteria found in Diagnostic Code 7913 of the Schedule.  
38 C.F.R. § 4.119.  Under those criteria, a rating of 20 
percent is warranted where the evidence shows a restricted 
diet and insulin is required, or a restricted diet and an 
oral hypoglycemic agent are required.  A rating of 40 percent 
is warranted where the evidence shows insulin, restricted 
diet, and regulation of activities is required.  A rating of 
60 percent is warranted where the evidence shows insulin, 
restricted diet, and regulation of activities is required, 
and there are episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or visits to a diabetic 
care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119.

Peripheral neuropathy of the foot, secondary to diabetes, is 
evaluated pursuant to the criteria found in Diagnostic Code 
8521of the Schedule.  38 C.F.R. § 4.124a.  Under those 
criteria, a rating of 10 percent is warranted where the 
evidence shows
mild incomplete paralysis of the external popliteal nerve.  A 
rating of 20 percent is warranted where the evidence shows 
moderate incomplete paralysis of the external popliteal 
nerve.  38 C.F.R. § 4.124a.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

Erectile dysfunction, secondary to diabetes, is evaluated 
pursuant to the criteria found in Diagnostic Code 7522 of the 
Schedule.  38 C.F.R. § 4.115b.  Under those criteria, a 
rating of 20 percent is warranted where the evidence shows a 
deformity of the penis, with loss of erectile power.  
38 C.F.R. § 4.115b.   Where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis

Diabetes Mellitus

The veteran's service-connected type II diabetes mellitus was 
assigned an initial rating of 20 percent.   At the time that 
rating was assigned, the evidence of record showed that he 
was on a restricted diet, taking an oral hypoglycemic agent.  
That evidence satisfies the criteria for a 20 percent rating.

The veteran's March 2004 testimony, which is considered 
credible, reflects that in October 2001 his VA physician told 
him he had to quit work as a roofer, his occupation for the 
previous 18 years, because of the dizziness and blurred 
vision he was experiencing as a result of his diabetes 
mellitus.  That constitutes a regulation of activities.  When 
he was subsequently required to begin taking insulin, on 
February 13, 2004, the veteran met the criteria for a 40 
percent rating. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913.

There is no evidence of record showing episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or visits to a diabetic care provider. 
Accordingly, the criteria for a 60 percent evaluation are not 
met. Diagnostic Code 7913. The evidence is not so evenly 
balanced as to raise doubt as to this issue. 38 U.S.C.A. 
§ 5107.


Peripheral Neuropathy of the Foot (left and right)

The veteran was assigned an initial rating of 10 percent for 
his service-connected peripheral neuropathy of both the left 
and right feet.   The evidence of record reflects that the 
veteran has an incomplete paralysis of the external popliteal 
nerve of both feet as a result of his diabetes mellitus.  
While the veteran has complained of swelling, pain, and 
numbness in his feet, the medical evidence of record reflects 
no more than sensory involvement resulting from his 
peripheral neuropathy, with full range of motion in both 
knees and ankles and good stability, indicative of no more 
than a mild incomplete paralysis.  Other medical evidence of 
record reflects the veteran has hammertoes and a severely 
deformed foot.  As there is no evidence of a moderate 
incomplete paralysis attributable to peripheral neuropathy, 
the criteria for a 20 percent evaluation are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8521.



Erectile Dysfunction

The veteran was assigned a noncompensable rating for erectile 
dysfunction.  While it is not a matter of dispute that the 
veteran experiences a lack of erectile power, the medical 
evidence of record reflects a penis of normal appearance.  In 
order to warrant a compensable (20 percent) rating, the 
evidence would have to show a deformity of the penis.  The 
fact that one side of the veteran's penis does not get fully 
erect when he uses Viagra does not constitute a deformity, 
and the criteria for a compensable evaluation are not met. 
The preponderance of the evidence is against this claim. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.31, 4.115b, Diagnostic Code 7522. The Board notes 
that the veteran is in receipt of special monthly 
compensations on account of loss of use of a creative organ. 
38 U.S.C.A. § 1114(k).



ORDER

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus prior to February 13, 2004, is 
denied; entitlement to an increased rating of 40 percent, but 
no more, is granted effective February 13, 2004, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, left foot, secondary to type II 
diabetes mellitus, is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, right foot, secondary to type II 
diabetes mellitus, is denied.





Entitlement to an initial compensable rating for erectile 
dysfunction, secondary to type II diabetes mellitus, is 
denied.


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



